*663ORDER
PER CURIAM.
Appellant, Calvin Harris, appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. Appellant was convicted by a jury on June 3, 1987, of unlawful use of a weapon and was sentenced by the court to ten years imprisonment. His direct appeal is reported in State v. Harris, 751 S.W.2d 131 (Mo.App., E.D.1988).
We have reviewed appellant’s claims of ineffective assistance, the entire record upon which they are based and the findings and conclusions of the motion court and we do not find the motion court’s action to have been clearly erroneous. Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989). We also find that an extended opinion would serve no precedential purpose and affirm pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been prepared which sets forth the basis of our decision.